DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendments of claims 1, 3, 5, and 7 are acknowledged by the Examiner. 
	Applicant’s cancelation of claims 2, 4, 8, 15, and 19-20 is acknowledged by the Examiner.
	Applicant’s cancelation of claims 8, and 19-20 has overcome the previous rejection under 35 U.S.C. 112(b). Therefore, the rejection is withdrawn. Further, Applicant’s cancelation of the claims has rendered the previous rejection under 35 U.S.C. 103 moot. Therefore, the rejection under 35 U.S.C. 8, and 19-20 is withdrawn.
Applicant’s amendment of claim 1 has overcome the previous rejection under 35 U.S.C. 102(a)(1) in view of Sterling (US 2004/0054311 A1). Thus, the previous rejection under 35 U.S.C. 102(a)(1) in view of Sterling (US 2004/0054311 A1) is withdrawn. 
The rejections under 35 U.S.C. 103 utilizing the reference of Sterling as a primary reference have been overcome in view of the amendments made to claim 1. Thus, the rejections are withdrawn.
Response to Arguments
Applicant’s arguments, see remarks, filed 05/09/2022, with respect to claim 1, and the amendments made to claim 1, have been fully considered and are persuasive.  The rejection of claim 1 under 35 U.S.C. 102(a)(1) in view of Sterling (US 2004/0054311 A1) has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michelle String on 08/19/2022.
The application has been amended as follows: 
Claim 1, (currently amended) A frame in an orthopedic device, comprising: 
a first component made from a structural material, the first component defining first and second sides, the first and second sides being coextensive and parallel so as to form a concave cross-section bounded by first and second flanged edge portions extending from opposed sides of the concave cross-section and 
a second component connected to the first component and having a different material composition from the first component, the second component having a first surface lining an inside of the concave cross-section short of the first and second flanged edge portions, and a second surface opposite the first surface; 
a padding layer extending along the second surface of the second component and beyond the first and second flanged edge portions so as to form edge portions extending laterally beyond the first and second flanged edge portions; 
wherein the second component is constructed from a resin-impregnated material including a plurality of reinforcement fibers.
Claim 3 (canceled)
Claim 6 (currently amended) The frame of claim 5, wherein a thickness separates the first and second sides, and is 
Claim 9 (currently amended) The frame of claim 1, wherein the first component includes a first segment extending in a first direction and a second segment 
Claim 17 (canceled)

The following is an examiner’s statement of reasons for allowance: the following subject matter not disclosed either singly or in combination is: 
wherein the second component is constructed from a resin-impregnated material including a plurality of reinforcement fibers.

Currently the closest art of record is that of Sterling (US 2004/0054311 A1) which discloses a frame (frame of 1; see [0075]; see figure 1) in an orthopedic device (1; see [0075]; see figure 1), comprising:
a first component (10; see [0075]; see figure 1) made from a structural material (see [0092] in reference to thigh engaging member may be constructed of metals), the first component (10) defining first (inner portion of 10; see [0075]; see figure 1) and second sides (anterior portion of 10; see figure 1), the first (inner portion of 10) and second sides (anterior portion of 10) being coextensive and parallel (see figure 23 that the interior and anterior portions of 10 are coextensive and parallel) so as to form a concave cross-section (see [0088] in reference to 72,73,74 being of a shape that matches the inner width dimensions of the thigh engaging member 10; thus as seen in figure 3, 72 is seen to be convex, and would correspond to a concave inner width to match, thus 10 is construed to have a concave cross section at 11, 12, and 13); 
a second component (72; see [0088]; see figure 3) connected to the first component (10; see [0088]; see figure 3) and having a different material composition (see [0089]) from the first component (10), the second component (72) having a first surface (73) lining an inside of the concave cross section (cross section of 10; see [0088]), and a second surface (surface of 72 comprising 74; see [0088]; see figure 3) opposite the first surface (73);
a padding layer (74; see [0088]; see figure 3; 74 being described as a hydrophilic breathable material is considered to be a padding layer due to the fact that a layer of material in between the first component and the user would provide some form of padding) extending along the second surface (surface of 72 comprising 74).

While Sterling does not disclose “bounded by first and second flanged edge portions extending from opposed sides of the concave cross-section and linearly from the concave cross-section, wherein the first component is constructed from a metal alloy; 
the padding layer extending beyond the first and second flanged edge portions so as to form edge portions extending laterally beyond the first and second flanged edge portions”. 

The first and second flanged edge portions have not been provided any form of criticality in Applicant’s specification and therefore would be considered a mere design choice which would be obvious to one of ordinary skill in the art (see MPEP 2144.04 (IV) (B)). Further, a metal alloy construction for orthotic braces is known and material for braces in the art for providing a lightweight, durable, and rigid material for supporting the user’s joint (see Grim US 5,554,104 [Col 3 ln 10-23]). Lastly, a padding layer extending laterally beyond a first component is similarly known in the art in order to provide a padding layer which prevents the hard portions of the brace from coming into contact with the user’s skin (see Grim figure 1).

The subject matter not disclosed by Sterling or found in the Examiner’s field of search is: 
wherein the second component is constructed from a resin-impregnated material including a plurality of reinforcement fibers.

No art could be found that utilized a resin-impregnated material to line a metal alloy first component within the field of endeavor. Instead it would appear that braces and orthotic devices utilize a single component formed from either a metal, metal alloy, or a resin-impregnated material including a plurality of reinforcement fibers along with a padding layer (see Klutts (US 2016/0206448 A1); see Hoffmeier et al. (US 2005/0240135 A1); see Siddiqui et al. (US 2016/0302955 A1)). Thus, an orthotic device comprising a first component comprising a metal alloy, reinforced within a concave cross section by a second component constructed from a resin-impregnated material including a plurality of reinforcement fibers is considered to be a novel feature.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/            Examiner, Art Unit 3786         

/ALIREZA NIA/            Supervisory Patent Examiner, Art Unit 3786